MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                           Oct 14 2015, 9:12 am
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      R. Patrick Magrath                                       C. Richard Marshall
      Alcorn Sage Schwartz & Magrath, LLP                      Columbus, Indiana
      Madison, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Amanda B. Dobbs,                                         October 14, 2015
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               03A01-1502-DR-79
              v.                                               Appeal from the Bartholomew
                                                               Superior Court
      Bradley W. Dobbs,                                        The Honorable James D. Worton,
      Appellee-Petitioner                                      Judge
                                                               Trial Court Cause No.
                                                               03D01-1311-DR-6117



      Najam, Judge.


                                       Statement of the Case
[1]   Amanda B. Dobbs (“Wife”) appeals the trial court’s judgment dissolving her

      marriage to Bradley W. Dobbs (“Husband”) and awarding custody of their


      Court of Appeals of Indiana | Memorandum Decision 03A01-1502-DR-79| October 14, 2015   Page 1 of 10
      minor child, S.D. (“the Child”), to Husband. Wife raises two issues for our

      review, which we consolidate and restate as whether the trial court’s judgment

      awarding custody to Husband is clearly erroneous. We affirm.


                                 Facts and Procedural History
[2]   Husband and Wife were married in May of 2010 and resided in Florida. In

      September of that year, Husband, who was serving in the United States Air

      Force, was deployed to Afghanistan. He returned to his home in Florida in

      June of 2012.


[3]   At some point between January and June of 2012, Wife began using “spice,” or

      synthetic marijuana. Tr. at 12. Husband did not want to be affiliated with

      someone who could jeopardize his military career, and he instructed Wife to

      stay with his mother in Indiana, which Wife did for about a week. After that

      week, Wife informed Husband that she was pregnant, and she returned to

      Florida. However, in October of 2012, following Husband’s honorable

      discharge from the Air Force, Husband and Wife together moved to Seymour,

      Indiana.


[4]   The Child was born in February of 2013. He had numerous ailments at birth

      and was listed as being in critical condition. As such, he was transferred from

      his hospital in Seymour to the intensive care unit at Riley Hospital (“Riley”) in

      Indianapolis. The Child remained at Riley for three weeks, during which Wife

      “was suppose[d] to stay up there with him and . . . be with him.” Id. at 17.

      However, Husband learned that Wife “was not there a lot of the time.” Id.

      Court of Appeals of Indiana | Memorandum Decision 03A01-1502-DR-79| October 14, 2015   Page 2 of 10
      Husband believed that the gravity of the Child’s condition did not “register”

      with Wife; Husband thought she “couldn’t grasp” that the Child “was in . . .

      mortal danger.” Id. at 19. Instead, Wife “discuss[ed] alcohol . . . [a]ll the

      time.” Id. at 20. She repeatedly told Husband that she could not wait to “have

      a drink.” Id.


[5]   Upon the Child’s discharge from Riley in March of 2013, Wife assumed the

      role of the Child’s primary caregiver while Husband worked.1 Due to his

      ailments, the Child required special attention. For example, he required special

      medications administered daily, and, due to a neck condition, he required an

      adult to move his head for him. However, Wife was only “minimally”

      involved in that care. Id. at 24. And because she failed to move his head

      appropriately, the Child’s head became deformed and he had to wear a

      corrective helmet for an extended time thereafter. Rather than helping the

      Child turn his head, Wife, “would utilize” the Child’s condition “to hold [his]

      bottle in the bassinette in [such] a way that she could do whatever she wanted

      to do[] while he was feeding.” Id. This “led to his head deformation.” Id.

      When Husband confronted Wife about this behavior, she “dismiss[ed]” his

      concerns. Id. at 25.


[6]   During this same time, Husband confronted Wife about her consumption of

      alcohol and pills. According to Husband, in the six or seven weeks following




      1
          Husband and Wife lived with Husband’s mother, who also worked during the day.


      Court of Appeals of Indiana | Memorandum Decision 03A01-1502-DR-79| October 14, 2015   Page 3 of 10
      the Child’s release from Riley, Wife “drank profusely” and would “get sloppy

      drunk.” Id. at 26. He would find “fifths of Vodka hidden in drawers, under

      seats, in boots . . . wherever she could find a hiding spot.” Id. Wife told

      Husband that she “can’t quit” and that she did not want to quit. Id. at 27.

      Husband also discovered that Wife was “taking . . . prescription med[ication]s .

      . . that she had stolen . . . from [Husband’s] ailing great-aunt.” Id. And

      Husband caught Wife “smok[ing] pot.” Id. at 29. When he confronted her,

      “[t]here was no real response, it was just a silent, you got me.” Id.


[7]   At some point Wife was involved in an automobile accident with the Child. At

      the time, Wife was “on something.” Id. There is no evidence that the Child

      was injured in the accident.


[8]   In May of 2013, Wife informed Husband that she had met someone online and

      she was leaving Husband. She left, and the Child stayed with Husband. About

      six months passed before Wife saw the Child again. In those six months, Wife

      did not pay any child support, help with any of the medical bills, or “provide

      anything to the [C]hild.” Id. at 31. At one point she texted Husband and said

      she was coming to visit, but “she never showed up.” Id.


[9]   In November of 2013, Husband petitioned the court for the dissolution of the

      marriage and requested custody of the Child. Thereafter, Wife informed

      Husband that the Child might not be his biological child, and the Husband

      obtained a DNA test. That test confirmed that Husband was not the biological




      Court of Appeals of Indiana | Memorandum Decision 03A01-1502-DR-79| October 14, 2015   Page 4 of 10
       father of the Child. As such, Wife requested the court to award her custody as

       the only known biological parent of the Child.


[10]   After a fact-finding hearing, the court entered findings of fact and conclusions

       thereon in which it dissolved the marriage and awarded custody of the Child to

       Husband. In particular, the trial court found and concluded:


               7.     That the evidence herein clearly and convincingly
               demonstrates that [Husband] has been the only responsible
               caretaker of the child in that he has been the only person acting
               as a parent since the birth of the child.

               8.      That [Wife’s] reluctance to participate with the child from
               birth, in fact abandoning the child for approximately six months
               from May through November of the first year of his life[,] and
               then only requesting custody of the child after she discovered that
               the child was not the biological child of the [Husband] is
               insignificant [sic].

               9.      The [Wife’s] excessive drug use and drinking during the
               first two years of the child’s life to the point of having to be
               searched for drugs and alcohol on a return to the home and the
               use of alcohol or drugs when transporting the child [sic].

               10. That [Wife] has failed to pay child support for and on
               behalf of the child as ordered even though she was employed.

               11. That the relationship between the [Husband] and the child
               is totally bonded as admitted by the [Wife] and that he has been
               the only financial support for the child since birth. The
               [Husband] was also the only party between the [Wife] and
               [Husband who] provided psychological, financial, or bonding
               support.

               12.     Further, that the relationship between the [Husband] and
       Court of Appeals of Indiana | Memorandum Decision 03A01-1502-DR-79| October 14, 2015   Page 5 of 10
               his family with the child . . . would be totally disrupted in that the
               [Wife] intends to move the child from the local community to
               Indianapolis and that the [Husband’s] parenting time or
               visitation with the child would be solely at her discretion. The
               granting of custody to the [Wife] would totally disrupt everything
               this child knows and every relationship this child has.

               13. That it is in the best interests of the child that the [Wife] be
               granted parenting time as is age appropriate under the Indiana
               Parenting Time guidelines, which would not include overnight
               parenting time at this time.

               14. The Court now further concludes that the [Wife’s]
               statement relating to a serious drug addiction and alcohol
               addiction that immediately stopped on a certain date without
               professional intervention or help is without credibility. For
               example, the [Wife] states that she was stealing Valiums from a
               great-aunt’s purse along with money, was overusing alcohol,
               marijuana, and spice[,] and that on July 14, 2014[, she] made a
               “miraculous” recovery and now only drinks on an occasion[al]
               basis is without credibility [sic].

               15. The Court concludes based upon the findings of fact and
               the law . . . that it is in the best interests of the child and that
               [Husband] has shown by clear and convincing evidence that [he]
               should have custody of the minor child subject to age appropriate
               parenting time and payment of child support by the [Wife].

       Appellant’s App. at 41-43. This appeal ensued.


                                      Discussion and Decision
[11]   Wife asserts on appeal that the trial court erred when it awarded custody of the

       Child to Husband because Husband is not the Child’s biological father. As our

       supreme court has stated:

       Court of Appeals of Indiana | Memorandum Decision 03A01-1502-DR-79| October 14, 2015   Page 6 of 10
        Despite the differences among Indiana’s appellate court decisions
        confronting child placement disputes between natural parents
        and other persons, most of the cases generally recognize the
        important and strong presumption that the child’s best interests
        are ordinarily served by placement in the custody of the natural
        parent. This presumption does provide a measure of protection
        for the rights of the natural parent, but, more importantly, it
        embodies innumerable social, psychological, cultural, and
        biological considerations that significantly benefit the child and
        serve the child’s best interests. To resolve the dispute in the
        caselaw regarding the nature and quantum of evidence required
        to overcome this presumption, we hold that, before placing a
        child in the custody of a person other than the natural parent, a
        trial court must be satisfied by clear and convincing evidence that
        the best interests of the child require such a placement. The trial
        court must be convinced that placement with a person other than
        the natural parent represents a substantial and significant
        advantage to the child. The presumption will not be overcome
        merely because a third party could provide the better things in life
        for the child. In a proceeding to determine whether to place a child
        with a person other than the natural parent, evidence establishing the
        natural parent’s unfitness or acquiescence, or demonstrating that a strong
        emotional bond has formed between the child and the third person, would
        of course be important, but the trial court is not limited to these criteria.
        The issue is not merely the “fault” of the natural parent. Rather, it is
        whether the important and strong presumption that a child’s interests are
        best served by placement with the natural parent is clearly and
        convincingly overcome by evidence proving that the child’s best interests
        are substantially and significantly served by placement with another
        person. This determination falls within the sound discretion of our trial
        courts, and their judgments must be afforded deferential review. A
        generalized finding that a placement other than with the natural
        parent is in a child’s best interests, however, will not be adequate
        to support such determination, and detailed and specific findings
        are required.

        In deference to the trial court’s proximity to the issues, we disturb
Court of Appeals of Indiana | Memorandum Decision 03A01-1502-DR-79| October 14, 2015   Page 7 of 10
               the judgment only where there is no evidence supporting the
               findings or the findings fail to support the judgment. We do not
               reweigh the evidence, but consider only the evidence favorable to
               the trial court’s judgment. A challenger thus labors under a
               heavy burden, and must show that the trial court’s findings are
               clearly erroneous. Child custody determinations fall squarely
               within the discretion of the trial court and will not be disturbed
               except for an abuse of discretion. Reversal is appropriate only if
               we find the trial court’s decision is against the logic and effect of
               the facts and circumstances before the Court or the reasonable
               inferences drawn therefrom. We also note that, in reviewing a
               judgment requiring proof by clear and convincing evidence, an
               appellate court may not impose its own view as to whether the
               evidence is clear and convincing but must determine, by
               considering only the probative evidence and reasonable
               inferences supporting the judgment and without weighing
               evidence or assessing witness credibility, whether a reasonable
               trier of fact could conclude that the judgment was established by
               clear and convincing evidence.


       In re B.H., 770 N.E.2d 283, 287-88 (Ind. 2002) (emphasis added; quotation

       marks and citations omitted).


[12]   In In re B.H., our supreme court held that the following findings demonstrated

       “ample support for the judgment of the trial court in granting” a stepfather’s

       guardianship petition:


               the estranged relationship between the children and their father
               and his lack of any significant interaction with them since his
               1991 separation from their mother; the failure of the father to
               stay current in paying his child support for the children; instances
               of abuse before the separation and the father’s violent
               confrontation with the children’s maternal aunt after the
               separation; the father’s history of excessive drinking that resulted

       Court of Appeals of Indiana | Memorandum Decision 03A01-1502-DR-79| October 14, 2015   Page 8 of 10
               in an arrest for driving while intoxicated in 1998 and a citation
               for public intoxication after he moved to Houston, Texas[,] in
               1996; the stepfather’s role as the only psychological father the
               children have known since December 1991; the children’s
               connections with the community and the proximity of extended
               family provided by placement with the stepfather; the teenaged
               children’s strong desire to remain in Indiana with the stepfather;
               the recommendations of the CASA report and the children’s
               psychotherapist that it is in the best interests of the child to
               remain in Indiana with the stepfather; and the stepfather’s role as
               the primary source of financial support for the children for the
               previous four years.


       Id. at 288.


[13]   Here, Wife asserts that the trial court’s findings of fact and conclusions thereon

       were not supported by the evidence. As such, she continues, the court’s

       judgment amounts to an impermissible general judgment awarding custody of

       the Child to Husband. We cannot agree with Wife’s assessment.


[14]   As in In re B.H., here the trial court entered detailed findings to demonstrate

       that it was clearly convinced that Husband had proven that the Child’s best

       interests were substantially and significantly served by placement with him

       rather than Wife. The most salient portions of the court’s findings and

       conclusions are based on Husband’s testimony at the fact-finding hearing. In

       accordance with Husband’s testimony, the trial court found and concluded:

       that Husband was the only caretaker of the child who has actually “act[ed] as a

       parent”; that Wife was “reluctan[t] to participate with the [C]hild from birth, in

       fact abandoning the [C]hild for approximately six months from May through

       Court of Appeals of Indiana | Memorandum Decision 03A01-1502-DR-79| October 14, 2015   Page 9 of 10
       November” of 2013; that Wife “only request[ed] custody . . . after she [had]

       discovered” that Husband was not the biological father; that Wife engaged in

       “excessive drug use and drinking” during the Child’s life, including “when

       transporting the [C]hild”; that Wife “failed to pay child support”; that

       Husband’s relationship with the Child “is totally bonded”; that Husband “has

       been the only financial support for the [C]hild since birth”; that Husband was

       “the only party” who “provided psychological, financial, or bonding support”;

       and that the Child’s relationship with Husband’s family and “everything this

       [C]hild knows and every relationship this [C]hild has” “would be totally

       disrupted” by granting the Wife custody. Appellant’s App. at 41-43. And, on

       top of all of that, the court expressly found that Wife was “without credibility.”

       Id. at 43. Thus, the trial court’s assessment of the facts before it closely

       paralleled the findings our supreme court affirmed as “ample support” for third-

       party custody in In re B.H.


[15]   Wife’s arguments on appeal either focus on statements in the trial court’s

       judgment that were irrelevant to the court’s conclusion or amount to a request

       for this court to reweigh the evidence, which we will not do. We cannot say

       that the trial court’s judgment is either clearly erroneous or an abuse of its

       discretion. We affirm the court’s judgment.


[16]   Affirmed.


       Kirsch, J., and Barnes, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 03A01-1502-DR-79| October 14, 2015   Page 10 of 10